TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00679-CR



                                 The State of Texas, Appellant

                                                v.

                                   Jennifer Brewer, Appellee


          FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
 NO. C-1-CR-10-202715, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                            MEMORANDUM OPINION



               The State has filed a motion to dismiss its appeal. Appellee has not expressed any

opposition to the dismissal. We therefore grant the State’s motion and dismiss the appeal. See Tex.

R. App. P. 42.2.

                                             ___________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on State’s Motion

Filed: January 14, 2014

Do Not Publish